Citation Nr: 1531305	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-06 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

3.  Entitlement to increases in the ratings for posttraumatic stress disorder (PTSD), currently assigned "staged" ratings of 50 percent prior to May 10, 2013 and 70 percent from that date.

4.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) of another person or at the housebound rate.


REPRESENTATION

Appellant represented by:	David C. Cory, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to March 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2009 (granted service connection for PTSD, awarding a 30 percent rating), January 2010 (denied service connection for left and right lower extremity peripheral neuropathy), April 2011 (denied service connection for a skin disability), and May 2014 (denied entitlement to SMC based on the need for A&A or at the housebound rate) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, the Veteran and his wife testified before a Decision Review Officer (DRO).  In February 2013, the RO increased the Veteran's rating for PTSD to 50 percent, effective October 7, 2008.  In May 2014, the RO assigned a staged increased rating of 70 percent for PTSD, effective May 10, 2013.  A January 2015 rating decision awarded entitlement to individual unemployability, effective May 10, 2013.  In April 2015, the Board remanded these matters for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Initially, the Board notes that these matters were remanded by the Board in April 2015.  Subsequently, the Veteran's attorney filed a motion for reconsideration of the Board's April 2015 decision and remand.  During the process of adjudicating the motion for reconsideration, it appears that the Veteran's electronic record was returned to the Board for adjudication of the remaining issues on appeal without completion by the AOJ of the remand directives.  Accordingly, this appeal is again remanded to the AOJ for compliance with the remand directives discussed below.

The Veteran contends that he has a skin disability due to exposure to herbicides in service.  He reported that he developed blisters on his ankles in service and that these blisters have continued to recur (and spread) continuously since service.  On February 2011 VA examination, an opinion was obtained; however, the examiner only opined as to whether a current skin disability was related to boils noted on entrance to service.  Further, in June 2011, a private physician noted that when she first evaluated the Veteran, he had bilateral leg rashes consistent with Agent Orange exposure and that she has seen the "characteristic maculopapular rash many times."  She opined that such was a direct result of his service in Vietnam.  The Board finds that the evidence currently of record is inadequate to resolve this issue and that a clarifying medical opinion that considers the Veteran's lay statements and testimony regarding developing blisters on his ankles in service and that have continued to reappear since and that considers the June 2011 positive opinion and whether the Veteran may have a current skin disability that is related to his exposure to herbicides is necessary.

Regarding the Veteran's claim for increased ratings for his PTSD, the Board notes that he was last evaluated by VA to assess the severity of this disability in February 2013, at which time the examiner found his PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  However, in May 2013, a private provider found that the Veteran's PTSD was manifested by total occupational and social impairment.  This suggests that the Veteran's PTSD may have worsened.  In light of the allegation of worsening and the length of the intervening period, an examination to assess the current severity of the Veteran's PTSD is necessary.

The claim seeking SMC based on the need for regular A&A of another person or at the housebound rate is inextricably intertwined with the matter of the rating for the Veteran's PTSD, and the development pertaining to this matter should be deferred pending resolution of the PTSD claim.

The Veteran has argued that his peripheral neuropathy disability is due to herbicide exposure.  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  VA amended 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  In order for the revised presumption to apply, the neuropathy must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  See 78 Fed. Reg. 54,763-54,766 (Sept. 6, 2013).  To prevent prejudice to the Veteran, the Board instructs the RO to adjudicate the peripheral neuropathy issue under the revised presumption on remand.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any and all updated or outstanding treatment records regarding the claims remaining on appeal.

2.  Arrange for a supplemental medical opinion (with an examination only if deemed necessary by the opinion provider) which addresses whether there is a nexus between the Veteran's current skin disability(ies) and his exposure to herbicides in service.  Based on review of the record, the opinion provider should respond to the following:

(a)  Indicate all skin disability entities diagnosed during the pendency of this appeal.

(b)  Is it at least as likely as not (a 50% or greater probability) that any currently diagnosed (during the pendency of the appeal) skin disability is related to the Veteran's service, to include due to exposure to herbicides therein.

The opinion provider is instructed that the Veteran is presumed to have been exposed to herbicides in service.

A complete rationale, including discussion of the June 2011 private opinion and the Veteran's lay statements alleging continuity of symptomatology, should be provided.

3.  Schedule the Veteran for an examination to determine the current severity of his PTSD.  The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms.  It is imperative that the record be made available to the examiner for review in connection with the examination.  The examiner should comment on the prior VA and private opinions (as to the Veteran's impairment) of record. 

4.  Arrange for any further developed deemed indicated by the developed ordered above, to specifically include an examination for housebound status or permanent need for regular A&A.

5.  Then review the record and readjudicate the claims, including addressing the revised herbicide exposure presumption regarding peripheral neuropathy.  If any remains denied, in whole or in part, issue an appropriate supplemental statement of the case and allow the Veteran and his attorney opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






